Citation Nr: 1043184	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for degenerative arthritis of the right shoulder. 

2.  Entitlement to an increased evaluation in excess of 30 
percent for degenerative arthritis of the left shoulder. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left arm, wrist, and hand condition as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1976 
and from May 1976 to June 1993.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from October 2005 and September 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and in Winston Salem, North Carolina, 
respectively.  Thereafter, the Veteran's claims file was 
transferred to the RO in St. Petersburg, Florida

The Board notes that in an April 2010 statement of the case, the 
RO considered whether compensation was warranted for the 
Veteran's claimed left arm, wrist, and hand condition based the 
separate theory of entitlement to service connection, secondary 
to degenerative arthritis of the left shoulder.  During the 
Veteran's July 2010 Board hearing, he clarified that he was not 
claiming that his left arm, wrist, and hand condition was 
secondary to arthritis of the left shoulder, but that it was due 
to a November 2005 blood draw at VA.  Therefore, the Board has 
continued to characterize the issue on appeal as entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left arm, wrist, and 
hand condition as a result of VA treatment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).

The Veteran was afforded VA examinations in September 2005 and 
September 2007 to address his claims for increased ratings for 
degenerative arthritis of the right and left shoulder.  In his 
January 2008 substantive appeal (VA Form 9), the Veteran contends 
that no instruments were used during range of motion testing 
during his VA examinations, citing the provisions of 38 C.F.R. 
§ 4.46.  38 C.F.R. § 4.46 provides, in pertinent part, that the 
use of a goniometer in the measurement of limitation of motion is 
indispensable in examinations conduction within the Department of 
Veterans Affairs.  Accordingly, the Board finds that a remand for 
a new VA examination is necessary in order to accurately assess 
limitation of motion of the shoulders with the use of a 
goniometer.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability of a veteran in 
the same manner as if such additional disability were service- 
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not the 
result of the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.

A June 2006 VA expert medical opinion addressed the Veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  The VA examiner 
indicated that the phlebotomist had followed standard and 
appropriate procedure in obtaining the Veteran's blood sample on 
November 1, 2005, and based on the Veteran's history and cited 
medical studies, found that it was unlikely that the Veteran's 
problem with his wrist was related to the phlebotomy.

Since the June 2006 VA opinion was issued, the Veteran submitted 
additional lay and medical evidence in support of his claim for 
benefits under 38 U.S.C.A. § 1151.

Additional medical evidence and lay testimony from the Veteran 
show that he continues to receive treatment for left arm, thumb, 
and index finger complaints.  The Veteran has had multiple 
diagnoses related to his left arm, hand, and wrist complaints.  
He was seen at VA in 2006 for possible DeQuervains tenosynovitis, 
and left hand carpal tunnel syndrome.  He underwent physical 
therapy and was issued a brace.  A January 2008 treatment report 
from the Veteran's private physician, Dr. J.B.S., shows that the 
Veteran had a history of left hand trigger finger of the thumb 
and especially the index finger, which started after he had blood 
drawn in 2005.  The Veteran was referred for nerve conduction 
velocity and an EMG of the left hand.  Findings were noted to be 
suggestive of polyneuropathy.  The Veteran's diagnoses included 
injection neuropathy, trigger finger of the left thumb and index 
finger, and polyneuropathy of the left hand.  The Veteran 
reported during his July 2010 Board hearing, that Dr. J.B.S. 
indicated to him in conversation that his symptoms and the 
incident described by him were consistent with the blood draw.  
The Board notes that a medical opinion from Dr. S. in that regard 
is not associated with the claims file.  

The Board finds that a VA expert medical opinion is necessary to 
address the additional evidence noted above.  On remand, the VA 
examiner should review the additional evidence submitted by the 
Veteran.  Thereafter, the VA examiner should provide an opinion 
as to whether the Veteran sustained additional disability as a 
result of a November 2005 VA phlebotomy and if so, whether that 
additional disability was due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA, or whether that additional disability was due 
to an event not reasonably foreseeable such that compensation 
under the provisions of U.S.C.A. § 1151 is warranted.  The Board 
emphasizes that a complete rationale for this opinion with 
references to the evidence of record must be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a supplemental VA orthopedic 
examination to determine the current 
severity of his degenerative arthritis of 
the right and left shoulders.  The claims 
folder must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  All indicated tests should be 
performed and the findings reported in 
detail.  All range of motion testing 
performed on examination must be done 
with the use of a goniometer, and the 
VA examiner should note that a 
goniometer was used in his report.  

2.  The RO/AMC should refer the case to an 
appropriate VA examiner for a supplemental 
medical opinion to address additional 
medical and lay evidence presented by the 
Veteran in relation to the Veteran's claim 
for benefits under 38 U.S.C.A. § 1151.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to examination.  

The examiner must address the following:

(a) Did the Veteran sustain any additional 
disability of the left arm, wrist, or hand 
either directly or through aggravation, as 
a result of the November 2005 phlebotomy?  
If so, identify any additional disability;

(b) If such additional disability was 
sustained as a result of the November 2005 
phlebotomy, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment; 

(c) If such additional disability was 
sustained as a result of the November 2005 
phlebotomy, did VA fail to exercise the 
degree of care that would be expected of a 
reasonable health care provider; and

(d) Was the proximate cause of any 
additional disability due to an event not 
reasonably foreseeable?

The examiner must provide a complete 
rationale for all opinions rendered with 
references to the evidence of record.   
The VA examiner should specifically 
discuss additional medical and lay 
evidence of record, to include VA 
treatment in 2006 for possible 
DeQuervains tenosynovitis and left 
hand carpal tunnel syndrome; a January 
2008 treatment report from, Dr. 
J.B.S., indicating current diagnoses 
of injection neuropathy, trigger 
finger of the left thumb and index 
finger, and polyneuropathy of the left 
hand; and the Veteran's testimony 
during a July 2010 Board hearing 
indicating that he was told by his 
physician  that his symptoms and 
history were consistent with his blood 
draw.  

3.  The RO/AMC should review the Veteran's 
VA examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO/AMC must implement corrective 
procedures at once.

4.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
